E xhibit (b)(3 ) Execution Copy Tray 3 LLC 120 Millview Drive Pittsburgh, Pennsylvania 15238-1626 December 22, 2014 Mobius Acquisition, LLC Mobius Acquisition Merger Sub, Inc. Centre City Tower, Suite 705 650 Smithfield Street Pittsburgh, Pennsylvania, 15222 Ladies and Gentlemen: Reference is made to that certain Agreement and Plan of Merger (the “ Merger Agreement ”) dated as of the date hereof, by and among Mobius Acquisition, LLC, a Delaware limited liability company (“ Parent ”), Mobius Acquisition Merger Sub, Inc., a Delaware corporation (“ Merger Sub ”) and Peerless Systems Corporation, a Delaware corporation (“ Company ”), pursuant to which (i) Merger Sub has agreed to commence a tender offer for all of the outstanding shares of Company Common Stock (the “ Offer ”) and (ii) if the Offer is completed on the terms and subject to the conditions set forth in the Merger Agreement, Merger Sub will merge with and into the Company with the Company surviving the merger (the “ Merger ” and together with the Offer, the “ Transactions ”) on the terms and conditions set forth therein. Capitalized or other terms used and not defined herein but defined in the Merger Agreement shall have the meanings ascribed to them in the Merger Agreement. This letter agreement (this “ Agreement ”) is being delivered by Tray 3 LLC, a Delaware limited liability company (“
